Exhibit 10.6

 

STOCKHOLDER AGREEMENT

 

This STOCKHOLDER AGREEMENT (this “Agreement”), dated as of May 8, 2013, is by
and between PennyMac Financial Services, Inc., a Delaware corporation (the
“Company”), and HC Partners LLC, a Delaware limited liability company (“HCP”).

 

WHEREAS, the parties hereto wish to set forth their relative rights and
obligations with regard to the elections of the Company’s Board of Directors and
certain other rights;

 

NOW, THEREFORE, the parties to this Agreement hereby agree as follows:

 

§1.                               DEFINITIONS.  For all purposes of this
Agreement, the following terms shall have the meanings set forth below:

 

“Affiliate” means, with respect to HCP, (i) any person or entity directly or
indirectly controlling, controlled by or under direct or indirect common control
with HCP, (ii) any person who is or was a member or other owner of HCP and has
received a distribution of securities of the Company or its subsidiary from HCP,
and (iii) each HCP Charitable Entity.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under direct or indirect common control with”), as applied
to any entity, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of that entity,
whether through the ownership of voting securities, by contract or otherwise.

 

“HCP Charitable Entity” means each tax-exempt private foundation or public
charity created by HCP or any of its Affiliates or principals, or with respect
to which HCP or any of its Affiliates or principals is a disqualified person,
and each sponsoring organization which maintains a donor advised fund which is
separately identified by reference to contributions of HCP or any of its
Affiliates or principals (as such terms are defined in the Internal Revenue Code
of 1986, as amended).

 

“Board” means the Board of Directors of the Company.

 

“Nomination Date” means the date that is (i) 60 calendar days prior to the
scheduled date of the annual or special meeting at which the directors of the
Company are to be elected, or (ii) 30 calendar days prior to the date on which
the initial solicitation of written consents in respect of the election of
directors of the Company is scheduled.

 

“Shares” means either or both (i) shares of Class A Common Stock of the Company
issued and received by HCP or its Affiliates pursuant to the Exchange Agreement,
dated on or about the date of this Agreement, by and among the Company, HCP and
the other parties thereto, and (ii) shares of Class B Common Stock of the
Company.

 

“Voting Power” means the voting power of all of the then-outstanding shares of
Class A Common Stock and Class B Common Stock of the Company with respect to
matters on which stockholders generally are entitled to vote.

 

§2.                               BOARD OF DIRECTORS; COMMITTEES.

 

2.1                               Board Nomination Rights.  In any and all
elections of directors of the Company (whether at a meeting or by written
consent in lieu of a meeting), HCP shall have the right to nominate for election
to the Board (i) two individuals if HCP, together with its Affiliates,
beneficially holds Shares constituting 15% or more of the Voting Power as of the
applicable Nomination Date and (ii) one

 

1

--------------------------------------------------------------------------------


 

individual if HCP, together with its Affiliates, beneficially holds Shares
constituting 10% or more of the Voting Power as of the applicable Nomination
Date.

 

2.2                               Board Nomination Procedures.  To exercise its
board nomination rights hereunder, HCP shall provide written notice to the
Company no later than the applicable Nomination Date of the individual(s) that
it has a right to nominate hereunder, which notice shall also contain all
information with respect to each such individual that will be required to be
included in the proxy statement to be circulated in respect of the election of
such individual, provided that if HCP fails to provide written notice of its
nominees prior to the Nomination Date, the directors nominated by HCP at the
most recent election of directors of the Company shall be deemed nominated for
purposes of this Section 2.2 as long as they remain eligible pursuant to laws
and regulations applicable to the Company, and are willing, to serve as
directors.  Following the timely receipt of such written notice, the Company,
provided that each such nominee is reasonably acceptable to the Board (not
including the vote of such nominee for this purpose), shall (i) include such
individual(s) as nominee(s) in the proxy statement and other proxy materials
circulated with respect to the applicable election of directors, (ii) recommend
in such proxy statement and materials that the stockholders of the Company vote
in favor of the election of such nominee(s) to the Board, and (iii) otherwise
use its best efforts to cause such nominee(s) to be elected to the Board.

 

2.3                               Maximum Number of Directors.  At all times
prior to the termination of this Agreement, the Company shall cause the Board to
consist of no more than nine directors.

 

2.4                               Committee Nomination Rights.  As long as HCP
is entitled to nominate at least one individual for election to the Board and at
least one HCP nominee is serving as a director on the Board pursuant to this
Agreement, one HCP designee as shall be specified by HCP at any time shall serve
on each committee or subcommittee of the Board, provided that such director is
qualified to serve on such committee and subcommittee under the laws and
regulations application to the Company, including, without limitation, the
independence requirements of the New York Stock Exchange and the Securities and
Exchange Commission.

 

2.5                               Certificate of Incorporation and Bylaws
Consistent.  The Company shall use its best efforts to take or cause to be taken
all lawful action necessary or appropriate to ensure that at all times neither
the Certificate of Incorporation nor the Bylaws of the Company, nor any of the
corresponding constituent documents of the Company’s subsidiaries contain any
provisions inconsistent with the terms of this Agreement (including, without
limitation, this Section 2) or which would in any way nullify or impair the
terms of this Agreement or the rights of HCP hereunder. The Company shall not
take or cause to be taken any action inconsistent with the terms of this
Agreement (including without limitation this Section 2) or the rights of HCP
hereunder.

 

§3.                               CONSENT RIGHTS.

 

3.1                               Agreements with Other Stockholders.  Each
party hereto acknowledges that the Company is entering into a separate
stockholder agreement with BlackRock Mortgage Ventures, LLC, a Delaware limited
liability company (“BlackRock”) on or about the date hereof (the “BlackRock
Agreement”) which provides BlackRock with essentially the same nominating and
other rights as those provided to HCP hereunder.  Without the prior written
consent of HCP, the Company shall not amend the BlackRock Agreement, or enter
into any other agreement with BlackRock with respect to the subject matter of
the BlackRock Agreement, if such amendment or other agreement would provide
BlackRock with nominating rights that are more favorable than those provided to
HCP hereunder or are otherwise materially adverse to HCP.  Without limiting the
foregoing, in the event that the Company enters into or amends, modifies or
waives (as distinct from a consent or approval provided for therein) any
provision of a stockholder agreement between the Company and any other
stockholder that involves the grant of rights

 

2

--------------------------------------------------------------------------------


 

to a stockholder that are superior, taking into account the impact of
differences in levels of stockholding, regulatory status, noncompetition
provisions and other similar matters (the “Contractual Superior Rights”), to
those belonging to HCP under this Agreement, the Company shall offer HCP the
opportunity to obtain such Contractual Superior Rights.  The Company shall
notify HCP prior to the time such rights become effective and shall afford it
the opportunity for at least 20 days to determine whether or not it wishes to
obtain such Contractual Superior Rights.

 

3.2                               Charter Amendments.  The Certificate of
Incorporation of the Company, as amended from time to time in accordance with
this Agreement (the “Charter”) shall not be amended in any manner that is
adverse to HCP or its Affiliates without the prior written consent of HCP if HCP
and its Affiliates hold, at the time of such amendment or repeal, Shares
constituting 5% or more of the Voting Power.  Article IX of the Charter shall
not be amended or repealed, and no provision that is inconsistent with such
Article IX shall be adopted, in any manner without the prior written consent of
HCP if HCP and its Affiliates hold any Shares at such time.

 

3.3                               By-law Amendments.  The by-laws of the Company
shall not be amended or repealed in any manner that is adverse to HCP or its
Affiliates without the prior written consent of HCP if HCP and its Affiliates
hold, at the time of such amendment or repeal, Shares constituting 5% or more of
the Voting Power.

 

§4.                               AGGREGATION OF AFFILIATES.  Notwithstanding
anything in this Agreement to the contrary, if voting power of shares of stock
of the Company is held by HCP and one or more of its Affiliates, or by more than
one Affiliate of HCP, then all nominations, consents and actions required or
permitted to be given, made or taken by HCP pursuant to this Agreement shall be
given, made or taken by the parties holding a majority of such voting power held
by HCP and its Affiliates (other than the HCP Charitable Entities).  The Company
and its officers shall be entitled to rely on any notice, consent, waiver or
instructions executed by either (i) such parties holding a majority of such
voting power or (ii) by the HCP Designee if such designee certifies that the
requisite approval of such parties has been obtained, without inquiry and
without requiring substantiating evidence of any kind. HCP shall be the initial
“HCP Designee.”  The party acting as the HCP Designee may be changed by HCP by
providing notice of such change to the Company.

 

§5.                               SEVERABILITY.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.

 

§6.                               ENTIRE AGREEMENT.  Except as otherwise
expressly set forth herein, this document embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and thereof and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

§7.                               SUCCESSORS AND ASSIGNS.  This Agreement will
bind and inure to the benefit of and be enforceable by the Company and HCP and
their respective successors and permitted assigns.

 

3

--------------------------------------------------------------------------------


 

§8.                               COUNTERPARTS.  This Agreement may be executed
in separate counterparts each of which will be an original and all of which
taken together will constitute one and the same agreement.

 

§9.                               NOTICES.  Any notice provided for in this
Agreement will be in writing and will be deemed properly delivered if either
personally delivered or sent by overnight courier or mailed certified or
registered mail, return receipt requested, postage prepaid to the recipient
(a) if to HCP, , at HC Partners LLC, 59th Floor, John Hancock Tower, 200
Clarendon St., Boston MA  02116, Attention:  Jonathon S. Jacobson and Jennifer
L. Stier, or at any other address provided by HCP and (b) if to the Company, at
6101 Condor Drive, Moorpark, California 93021, Attention:  Jeff Grogin, with a
copy to Bingham McCutchen LLP, 600 Anton Blvd., Suite 1800, Costa Mesa,
California 92626, Attention:  Tim Rupp, Esq.  Any such notice shall be effective
(i) if delivered personally, when received, (ii) if sent by overnight courier,
when receipted for, and (iii) if mailed, 3 days after being mailed as described
above.

 

§10.                        AMENDMENT AND WAIVER.  No modification, amendment or
waiver of any provision of this Agreement will be effective against the Company
or HCP unless such modification, amendment or waiver is approved in writing by
the party against whom such modification, amendment or waiver is to be
enforced.  The failure of any party to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

§11.                        TERMINATION.  This Agreement will terminate at such
time as HCP, together with its Affiliates, first fails to beneficially hold any
equity securities of the Company.

 

§12.                        GOVERNING LAW.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY
THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.

 

§13.                        DESCRIPTIVE HEADINGS.  The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

 

§14.                        CONSTRUCTION.  The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholder Agreement
on the day and year first above written.

 

 

PENNYMAC FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

/s/ Jeffrey P. Grogin

 

Name:

Jeffrey P. Grogin

 

Title:

Chief Administrative and Legal Officer and Secretary

 

 

 

 

 

HC PARTNERS LLC

 

 

 

 

 

By:

/s/ Jennifer Sher

 

Name:

Jennifer Sher

 

Title:

Manager

 

5

--------------------------------------------------------------------------------